

THE QUIGLEY CORPORATION
 
2010 DIRECTORS’ EQUITY COMPENSATION PLAN
 
OPTION AWARD AGREEMENT

 
THIS AGREEMENT (the “Agreement”), is made effective as of the [DAY] day of
[MONTH], [YEAR], (hereinafter called the “Date of Grant”), between The Quigley
Corporation, a Delaware corporation (hereinafter called the “Company”), and
[NAME] (hereinafter called the “Participant”):
 
RECITALS:
 
WHEREAS, the Company has adopted The Quigley Corporation 2010 Directors’ Equity
Compensation Plan (the “Plan”), which Plan is incorporated herein by reference
and made a part of this Agreement.  Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan; and
 
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1.            Grant of the Option.  The Company hereby grants to the Participant
the right and option (the “Option”) to purchase, on the terms and conditions
hereinafter set forth, all or any part of an aggregate of [# OF SHARES] Shares,
subject to adjustment as set forth in the Plan.  The purchase price of the
Shares subject to the Option shall be $[PRICE] per Share (the “Option
Price”).  The Option is intended to be a non-qualified stock option, and is not
intended to be treated as an option that complies with Section 422 of the
Internal Revenue Code of 1986, as amended.
 
2.            Vesting.
 
(a)          All Options granted pursuant to the Plan shall vest and become
exercisable in accordance with the following schedule:
 
First Anniversary of the Date of Grant
    [ %]
Second Anniversary of the Date of Grant
    [ %]
Third Anniversary of the Date of Grant
    [ %]
Fourth Anniversary of the Date of Grant
    [ %]

 
 

--------------------------------------------------------------------------------

 
 
3.            Exercise of Option.
 
(a)          Period of Exercise.  Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:
 
(i)  the seventh anniversary of the Date of Grant;
 
(ii)  one year following the date of the Participant’s separation from service
due to death or Disability;
 
(iii)  three months following the date of the Participant’s separation from
service with the Company without Cause ; and
 
(iv)  the date of the Participant’s separation from service with the Company for
Cause or by the Participant for any reason or by the Participant for death or
Disability.
 
For purposes of this agreement, “Cause” shall mean (i) the willful failure or
refusal by such Participant to perform his or her duties to the Company or its
Affiliates (other than any such failure resulting from such Participant’s
incapacity due to physical or mental illness), which has not ceased within ten
days after a written demand for substantial performance is delivered to such
Participant by the Company, which demand identifies the manner in which the
Company believes that such Participant has not performed such duties; (ii) the
willful engaging by such Participant in misconduct which is materially injurious
to the Company or its Affiliates, monetarily or otherwise (including breach of
any confidentiality or non-competition covenants to which such Participant is
bound); (iii) the conviction of such Participant of, or the entering of a plea
of nolo contendere by such Participant with respect to, a felony or to any crime
which is materially injurious to the Company or its Affiliates; or (iv)
substantial or repeated acts of dishonesty by such Participant in the
performance of his/her duties to the Company or its Affiliates. The
determination of the existence of Cause shall be made by the remainder of the
Board in good faith.
 
(b)           Method of Exercise.
 
(i)  Subject to Section 3(a), the Vested Portion of the Option may be exercised
by delivering to the Company at its principal office written notice of intent to
so exercise; provided that, the Option may be exercised with respect to whole
Shares only.  Such notice shall specify the number of Shares for which the
Option is being exercised and shall be accompanied by payment in full of the
Option Price.  The payment of the Option Price may be made at the election of
the Participant (i) in cash or its equivalent (e.g., by check), (ii) to the
extent permitted by the Committee, in Shares having a Fair Market Value equal to
the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
Shares have been held by the Participant for no less than six months (or such
other period as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares, (iv) if there is a public market for the Shares at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such Sale equal to the aggregate option price
for the Shares being purchased, or (v) through a “net settlement” as described
in Section 6(c) of the Plan.  No Participant shall have any rights to dividends
or other rights of a stockholder with respect to Shares subject to an Option
until the Participant has given written notice of exercise of the Option, paid
in full for such Shares and, if applicable, has satisfied any other conditions
imposed by the Committee pursuant to the Plan.

 
- 2 -

--------------------------------------------------------------------------------

 

(ii)  Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be necessary or advisable.
 
(iii)  Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares.  However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves.
 
(iv)  In the event of the Participant’s death, the Vested Portion of the Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 3(a).  Any heir or legatee of the Participant
shall take rights herein granted subject to the terms and conditions hereof.
 
4.            Change of Control.  Upon a Change of Control (as defined by the
Plan), the terms of the Plan shall apply.  Notwithstanding the foregoing, the
Options granted hereby shall become immediately exercisable in full upon the
occurrence of a Change of Control.
 
5.            Option Recovery.  If the Committee determines that the Participant
(a) engaged in conduct that constituted Cause as defined in Section 3(a) of this
Agreement at any prior to the Participant’s termination of services, (b) engaged
in conduct during the 6 month period after the Participant’s termination of
services that would have constituted Cause if the Participant had not ceased to
provide services, or (c) violates the terms of any non-compete agreement,
non-solicitation agreement, confidentiality agreement, or any other restriction
on the Participant’s post-termination activities established under any agreement
with the Company or other Company policy or arrangement during the 6 months
after the Participant’s ceases to provide services to the Company, then (i) any
Option held by the Participant shall immediately terminate, and the Participant
shall automatically forfeit all Shares underlying any exercised portion of an
Option for which the Company has not yet delivered the Share certificates, upon
refund by the Company of the Exercise Price paid by the Participant for such
Shares and (ii) the Participant shall return any Shares received upon exercise
of this Option or repay to the Company any proceeds received from the sale of
other disposition of the Shares transferred pursuant to this Option less the
Exercise Price.   Upon any exercise of an Option, the Company may withhold
delivery of share certificates pending resolution of an inquiry that could lead
to a finding resulting in a forfeiture under this Section.

 
- 3 -

--------------------------------------------------------------------------------

 

6.            Legend on Certificates.  The certificates representing the Shares
purchased by exercise of the Option shall be subject to the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which such Shares are listed, and any applicable Federal or state
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
7.            Transferability.  The Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.  No such permitted transfer of the Option to heirs or legatees of
the Participant shall be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.  During the Participant’s lifetime, the Option is exercisable
only by the Participant.
 
8.            Securities Laws.  Upon the acquisition of any Shares pursuant to
the exercise of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
 
9.            Notices.  Any notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
personnel records of the Company for the Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other.  Any such notice shall be deemed effective upon receipt thereof by the
addressee.
 
10.          Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the state of Delaware without regard to conflicts
of laws.
 
11.          Option Subject to Plan.  By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Option is subject to the Plan.  The terms and provisions
of the Plan, as they may be amended from time to time, are hereby incorporated
herein by reference.  In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

 
- 4 -

--------------------------------------------------------------------------------

 

12.           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
[Signatures on next page.]

 
- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.

 

 
The Quigley Corporation
         
Name: 
   
Title:
       
Participant
         
Name: 
   
Title:
 

 
 
- 6 -

--------------------------------------------------------------------------------

 
 